


Exhibit 10.1

 

AMENDMENT NUMBER 2
TO
THE MACERICH COMPANY
DEFERRED COMPENSATION PLAN
FOR EXECUTIVES
(As Amended and Restated Effective as of January 1, 2003)

 

WHEREAS, The Macerich Company (the “Company”) has established and maintains The
Macerich Company Deferred Compensation Plan for Executives (As Amended and
Restated Effective as of January 1, 2003) (the “Plan”) to provide supplemental
retirement income benefits through deferrals of salary and bonuses for certain
Eligible Employees (as defined in the Plan); and

 

WHEREAS, the Plan was frozen December 31, 2004, so that the benefits provided
thereunder would be exempt from application of Section 409A of the Internal
Revenue Code of 1986 (the “Code”); and

 

WHEREAS, Treasury Regulations and Internal Revenue Service guidance under
Section 409A of the Code promulgated since the adoption of the Plan allow for
the amendment of the Plan to permit payments to persons other than Participants
pursuant to certain domestic relations orders without affecting the Plan’s
status under Section 409A of the Code; and

 

WHEREAS, the Company has determined that it is appropriate and desirable to
amend the Plan to permit payments pursuant to domestic relations orders in a
manner that complies with such regulations and guidance.

 

NOW, THEREFORE, the Plan is hereby amended as set forth below, effective May 1,
2011.

 

ARTICLE I
TITLE AND DEFINITIONS

 

1.               Section 1.2 of the Plan is amended by the addition of
definitions of new defined terms “Alternate Payee” and “Domestic Relations
Order,” which shall read as follows:

 

“Alternate Payee” shall mean a spouse, former spouse, child or other dependent
of a Participant, who has the right to receive all or a portion of the
Participant’s Accounts under this Plan pursuant to a Domestic Relations Order.

 

“Domestic Relations Order” shall mean a “domestic relations order” as such term
is defined in Section 414(p)(1)(B) of the Code.

 

--------------------------------------------------------------------------------


 

ARTICLE VI
DISTRIBUTIONS

 

2.               Article VI of the Plan is amended by adding a new Section 6.4
thereto, to read as follows:

 

6.4                                 Domestic Relations Order.

 

Notwithstanding the foregoing provisions of this Article VI, an Alternate Payee
may receive payment of all or any portion of a Participant’s Accounts at such
time and in such form (from among those set forth in Section 6.1 or in an
immediate lump sum payment) as may be specified in or elected in accordance with
a Domestic Relations Order.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment this 6th day of May, 2011.

 

 

THE MACERICH COMPANY

 

 

 

 

 

By

/s/ Stephanie P. Corcoran

 

--------------------------------------------------------------------------------
